Opinion filed December 8, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00109-CV
                                        __________

  ARBOR CONSULTING, INC. D/B/A REAL GREEN PEST AND LAWN,
                         Appellant

                                               V.

     BETTER BUSINESS BUREAU INC. OF AUSTIN, TEXAS, Appellee


                           On Appeal from the 126th District Court

                                     Travis County, Texas

                          Trial Court Cause No. D-1-GN-10-002852


                           MEMORANDUM OPINION

       Arbor Consulting, Inc. d/b/a Real Green Pest and Lawn, plaintiff below, filed a notice of
appeal from an order granting the defendant’s motion for summary judgment. Upon review of
the record in this case, it became apparent to this court that the order from which Arbor appealed
was not a final, appealable judgment because it did not dispose of all claims and all parties.
Unless specifically authorized by statute, appeals may be taken only from final judgments. Tex.
A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007); Lehmann v. Har-Con
Corp., 39 S.W.3d 191 (Tex. 2001). Consequently, on August 31, 2011, we abated the appeal
pursuant to TEX. R. APP. P. 27.2 so that a final judgment could be entered. We noted that we had
no jurisdiction to entertain the appeal absent a final judgment, explained which claims had not
been disposed of, and gave a deadline of “on or before October 31, 2011,” for a final judgment to
be entered.
       As of yet, no final judgment has been entered in this cause. The district clerk has notified
this court that, apart from our August 31 order abating the appeal, there has been no further
activity in the underlying case. Because a final judgment disposing of all claims and all parties
still has not been entered, we dismiss this appeal.
       Accordingly, the appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


December 8, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2